Exhibit 10.1

EXECUTION VERSION

INVESTOR RIGHTS AGREEMENT

dated as of

May 29, 2013

among

GLOBAL BRASS AND COPPER HOLDINGS, INC.

and

HALKOS HOLDINGS LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   ARTICLE 1    DEFINITIONS    Section 1.01.   Definitions      1
   Section 1.02.   Other Definitional and Interpretative Provisions      6   
ARTICLE 2    REGISTRATION RIGHTS    Section 2.01.   Demand Registration      7
   Section 2.02.   Shelf Registration      10    Section 2.03.   Lock-Up
Agreements      15    Section 2.04.   Registration Procedures      16    Section
2.05.   Indemnification by the Company      21    Section 2.06.  
Indemnification by Registering Stockholders      22    Section 2.07.   Conduct
of Indemnification Proceedings      22    Section 2.08.   Contribution      23
   Section 2.09.   Participation in Public Offering      24    Section 2.10.  
Other Indemnification      24    Section 2.11.   Cooperation by the Company     
24    Section 2.12.   Transfer of Registration Rights      24    Section 2.13.  
Limitations on Subsequent Registration Rights      25    Section 2.14.   Free
Writing Prospectuses      25    Section 2.15.   Information from Registering
Stockholders; Obligations of Registering Stockholders      25    ARTICLE 3   
BOARD OF DIRECTORS    Section 3.01.   Board of Directors      26    Section
3.02.   Termination of Halkos’ Rights      28    ARTICLE 4    TERMINATION   
Section 4.01.   Termination      29   



--------------------------------------------------------------------------------

         PAGE   ARTICLE 5    MISCELLANEOUS    Section 5.01.   Successors and
Assigns      29    Section 5.02.   Notices      29    Section 5.03.   Amendments
and Waivers      30    Section 5.04.   Governing Law      30    Section 5.05.  
Jurisdiction      30    Section 5.06.   WAIVER OF JURY TRIAL      31    Section
5.07.   Specific Enforcement      31    Section 5.08.   Counterparts;
Effectiveness; Third Party Beneficiaries      31    Section 5.09.   Entire
Agreement      31    Section 5.10.   Severability      31    Section 5.11.  
Sophisticated Parties; Advice of Counsel      32    Section 5.12.   Certificate
of Incorporation Supersedes      32    Exhibit A   Joinder Agreement    Schedule
1   KPS Parties   



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT dated as of May 29, 2013 (this “Agreement”) among
(i) Global Brass and Copper Holdings, Inc., a Delaware corporation (the
“Company”), (ii) Halkos Holdings LLC, a Delaware limited liability company
(“Halkos”) and (iii) other stockholders party hereto from time to time.

W I T N E S S E T H :

WHEREAS, in connection with the initial public offering of the Company, Halkos
has sold 8,050,000 of the Common Stock of the Company, par value $0.01 per share
and continues to own 13,060,000 of the Common Stock of the Company; and

WHEREAS, the parties hereto are entering into this Agreement to provide
(i) certain registration rights under the Securities Act and applicable state
securities laws to each Stockholder (as defined below) with respect to
Registrable Securities (as defined below) each may hold and (ii) certain
governance rights to Halkos.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of any investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

“Board” means the board of directors of the Company or any committee thereof.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.



--------------------------------------------------------------------------------

“Certificate of Incorporation” means the Amended and Restated Certificate of
Incorporation of the Company, as the same may be amended, modified or restated
from time to time.

“Common Stock” means (i) the Common Stock, par value $0.01 per share, of the
Company, (ii) any other common stock of the Company, (iii) any securities of the
Company or any successor or assign of the Company into which such stock
described in clauses (i) and (ii) is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iv) any securities received as a dividend or a
distribution in respect of the securities described in clauses (i), (ii) and
(iii) above.

“Company Securities” means (i) the Common Stock, (ii) securities convertible
into or exchangeable for Common Stock and (iii) any options, warrants or other
rights to acquire Common Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act relating to the Registrable Securities
included in the applicable Registration Statement.

“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Class Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) promulgated under the
Exchange Act) with respect to the Registrable Class Securities or transaction
(even if not a security) which would (were it a security) be considered such a
derivative security, or which transfers some or all of the economic risk of
ownership of the Registrable Class Securities, including any forward contract,
equity swap, put or call, put or call equivalent position, collar, non-recourse
loan, sale of exchangeable security or similar transaction. For the avoidance of
doubt, the following transactions shall be deemed to be Hedging Transactions:

(i) transactions by a Stockholder in which a Hedging Counterparty engages in
short sales of Registrable Class Securities pursuant to a Prospectus and may use
Registrable Securities to close out its short position;

(ii) transactions pursuant to which a Stockholder sells short Registrable Class
Securities pursuant to a Prospectus and delivers Registrable Securities to close
out its short position;

 

2



--------------------------------------------------------------------------------

(iii) transactions by a Stockholder in which the Stockholder delivers, in a
transaction exempt from registration under the Securities Act, Registrable
Securities to the Hedging Counterparty who will then publicly resell or
otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

(iv) a loan or pledge of Registrable Securities to a Hedging Counterparty who
may then become a selling stockholder and sell the loaned shares or, in an event
of default in the case of a pledge, sell the pledged shares, in each case, in a
public transaction pursuant to a Prospectus.

“Initial Public Offering” means the initial underwritten public offering of the
Common Stock of the Company on May 29, 2013.

“KPS Parties” means the entities listed on Schedule 1 hereto.

“KPS Stockholder” means each of Halkos, KPS Capital Partners, LP and each
Stockholder who is an Affiliate of KPS Capital Partners LP or Halkos, other than
the Company and its subsidiaries.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof, and
shall include any successor (by merger or otherwise) thereto.

“Public Offering” means an underwritten public offering of Registrable
Securities (or in the case of the Company, Company Securities) pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form under the Securities Act.

“Registering Stockholder” means, with respect to any Registration Statement,
each Stockholder whose Registrable Securities are or are to be registered
pursuant to such Registration Statement.

“Registrable Class Securities” means the Registrable Securities and any other
securities of the Company that are of the same class as the relevant Registrable
Securities.

“Registrable Securities” means, at any time, any Company Securities until (i) a
registration statement covering such securities has been declared effective by
the SEC and such securities have been disposed of pursuant to such effective
registration statement, (ii) such securities are sold pursuant to Rule 144 (or
any similar provisions then in force) under the Securities Act, (iii) such
securities are otherwise transferred, assigned, sold, conveyed or otherwise
disposed of and thereafter such securities may be resold without subsequent
registration under the Securities Act or (iv) with respect to any such
securities held by any single Holder (or group of Holders that are aggregated
for purposes of Rule 144), all of such securities

 

3



--------------------------------------------------------------------------------

held by any Holder or group of Holders are able to be sold in a single
transaction pursuant to Rule 144 (or any similar provisions then in force) and
such securities of such Holder (or group of Holders) represent no more than 5.0%
of the relevant class of Company Securities.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of Registrable Securities,
regardless of whether such Registration Statement is declared effective,
including all (i) registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (ii) fees and expenses incurred in
complying with any securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(iii) expenses in connection with the preparation, printing, mailing and
delivery of any registration statements, prospectuses and other documents in
connection therewith and any amendments or supplements thereto, (iv) security
engraving and printing expenses, (v) internal expenses of the Company (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), (vi) reasonable fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any “comfort” letters requested pursuant to
Section 2.04(h) or any special audits incidental to or required by any
registration or qualification), (vii) reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
(viii) reasonable fees, out-of-pocket costs and expenses of one firm of counsel
selected by the holder(s) of a majority of the Registrable Securities covered by
each Registration Statement (the “Holders’ Counsel”), (ix) fees and expenses in
connection with any review by the FINRA of the underwriting arrangements or
other terms of the offering, and all fees and expenses of any qualified
independent underwriter, including the reasonable fees and expenses of any
counsel thereto, (x) fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, but excluding any underwriting fees, discounts
and commissions attributable to the sale of Registrable Securities, (xi) costs
of printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities, (xiv) fees and
expenses payable in connection with any ratings of the Registrable Securities,
including expenses relating to any presentations to rating agencies, (xv) all
out-of pocket costs and expenses incurred by the Company or its appropriate
officers in connection with their compliance with Section 2.04(m) and (xvi) any
liability insurance or other premiums for insurance obtained in connection with
any Demand Registration, Piggyback Registration or Shelf Registration pursuant
to the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement.

“Requesting Stockholder” means, with respect to any Demand Registration or Shelf
Registration, any Stockholder holding any Registrable Securities initially
making the request for such Demand Registration or Shelf Registration.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“SEC” means the U.S. Securities and Exchange Commission or any successor
governmental agency.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Shares” means shares of Common Stock.

“Shelf Registered Securities” means any Registrable Securities whose offer and
sale is registered pursuant to a Registration Statement filed in connection with
a Shelf Registration (including an Automatic Shelf Registration Statement).

“Specified Period” means 90 days; provided that if (i) the Company issues an
earnings release or other material news or a material event relating to the
Company and its Subsidiaries occurs during the last 17 days of such period or
(ii) prior to the expiration of such period, the Company announces that it will
release earnings results during the 16-day period beginning upon the expiration
of such period, then to the extent necessary for a managing or co-managing
underwriter of a registered offering required hereunder to comply with NASD Rule
2711(f)(4), such period shall be extended until 18 days after the earnings
release or the occurrence of the material news or event, as the case may be.

“Stockholder” means at any time, (i) Halkos and any of its Affiliates (including
the KPS Parties) holding Company Securities and (ii) any Person (other than the
Company) who shall be a party to or bound by this Agreement (including any
permitted transferee or assignee of Halkos) pursuant to Section 2.12, so long as
such Person shall “beneficially own” (as such term is defined in Rule 13d-3 of
the Exchange Act) any Company Securities.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions at the time
are directly or indirectly owned by such Person.

 

5



--------------------------------------------------------------------------------

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Alternative Transaction    2.02(d) CEO    3.01(a)(iii) Company    Preamble
Damages    2.05 Demand Registration    2.01(a) Determination Date    2.02(f)
Form S-3    2.01(a) Halkos    Preamble Halkos Nominee    3.01(a)(i) Holders’
Counsel    1.01(a),    Definition of    “Registration    Expenses” Indemnified
Party    2.07 Indemnifying Party    2.07 Independent Director    3.01(a)(ii)
Inspectors    2.04(g) Maximum Offering Size    2.01(e) Piggyback Registration   
2.02(h) Records    2.04(g) Registration Actions    2.01(f) Requested Shelf
Registered Securities    2.02(b) Shelf Public Offering    2.02(b) Shelf Public
Offering Notice    2.02(b) Shelf Public Offering Request    2.02(b) Shelf Public
Offering Requesting Stockholder    2.02(b) Shelf Registration    2.01(g)
Stockholder Parties    2.05 Suspension Notice    2.01(f) Suspension Period   
2.01(f)

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any

 

6



--------------------------------------------------------------------------------

singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. References to laws, rules, regulations and forms shall
be deemed to be references to such laws, rules, regulations and forms as
amended, succeeded or replaced.

ARTICLE 2

REGISTRATION RIGHTS

Section 2.01. Demand Registration. (a) At any time following 180 days after the
Initial Public Offering, any Stockholder may give a written request to the
Company to effect the registration under the Securities Act (other than pursuant
to a registration statement on Form S-4 or S-8 or any similar or successor form
under the Securities Act) of all or any portion of such Requesting Stockholder’s
Registrable Securities, which written request shall specify the number of
Registrable Securities to be registered and the intended method of disposition
thereof. At any time the Company is eligible for use of Form S-3ASR, such
registration shall occur on such form. Upon the receipt of such written request,
the Company shall promptly give notice (via facsimile or electronic
transmission) of such requested registration (each such registration shall be
referred to herein as a “Demand Registration”) at least 10 Business Days prior
to the anticipated filing date of the Registration Statement relating to such
Demand Registration to any other Stockholders. Thereafter, the Company shall use
its commercially reasonable efforts to effect, as soon as possible, the
registration under the Securities Act of:

(i) all Registrable Securities for which the Requesting Stockholder has
requested registration under this Section 2.01;

(ii) all other Registrable Securities of the same class or series as those
requested to be registered by the Requesting Stockholder that any other
Stockholder have requested the Company to register by request received by the
Company within 10 Business Days after such Stockholders receive the Company’s
notice of the Demand Registration; and

(iii) any Company Securities to be offered or sold by the Company;

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as described in the Requesting Stockholder’s written
request) of the Registrable Securities so to be registered; provided that,
subject to Section 2.01(d), the Company shall not be obligated to effect (1) any
such Demand Registration (i) within the Specified Period

 

7



--------------------------------------------------------------------------------

after the effective date of any other registration statement of the Company in
connection with which Stockholders were given Piggyback Registration rights
(other than a registration statement filed in connection with an employee
benefit plan or business combination transaction or a registration statement on
Form S-4 or S-8) or (ii) in accordance with Section 2.01(f), (2) any Demand
Registration if the aggregate proceeds expected to be received from the sale of
the Registrable Securities requested to be included in such Demand Registration
is less than $25,000,000, (3) any Demand Registration requested by a KPS
Stockholder if the Company has completed five Demand Registrations after the
date hereof as a result of requests by KPS Stockholders pursuant to this
Section 2.01(a) or (4) any Demand Registration requested by a Stockholder other
than the KPS Stockholders if the Company has completed two Demand Registrations
after the date hereof as a result of requests by Stockholders other than KPS
Stockholders pursuant to this Section 2.01(a). A Requesting Stockholder may
require any Demand Registration that involves a Public Offering of at least
$25,000,000 to be conducted as an underwritten offering.

(b) Promptly after the expiration of the 10 Business Day period referred to in
Section 2.01(a)(ii), the Company will notify all Registering Stockholders of the
identities of the other Registering Stockholders and the number of shares of
Registrable Securities requested to be included in the Demand Registration. At
any time prior to the effective date of the Registration Statement relating to
such Demand Registration, the Requesting Stockholder may upon notice to the
Company, revoke such request in whole or in part with respect to the number of
shares of Registrable Securities requested to be included in such Registration
Statement, without liability to any of the other Registering Stockholders.

(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Demand
Registration becomes effective; provided, however, that if the Requesting
Stockholder revokes its request in whole pursuant to Section 2.01(b), the
Requesting Stockholder shall reimburse the Company for and/or pay directly
one-half (100%, in the case of a Requesting Stockholder other than a KPS
Stockholder) of the Registration Expenses incurred relating to such Demand
Registration.

(d) A Demand Registration shall not be deemed to have occurred or have been
completed for purposes of Section 2.01(a):

(i) unless the Registration Statement relating thereto (A) has become effective
under the Securities Act and (B) has remained continuously effective for a
period of at least (x) 180 days (or such shorter period in which all Registrable
Securities of the Registering Stockholders included in such registration have
actually been sold thereunder) or (y) with respect to a Shelf Registration,
until the date set forth in Section 2.04(a); provided that such Registration
Statement shall not be considered a Demand Registration if, after such
Registration Statement becomes effective, (1) such Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court and (2) less than 75% of the
Registrable Securities included in such Registration Statement have been sold
thereunder; or

(ii) if the Maximum Offering Size is reduced in accordance with Section 2.01(e)
such that less than 662/3% of the Registrable Securities of the Requesting
Stockholder sought to be included in such registration are included.

 

8



--------------------------------------------------------------------------------

(e) If a Demand Registration involves a Public Offering and the lead managing
underwriter advises the Company and the Requesting Stockholder that, in its
view, the number of shares of Registrable Securities requested to be included in
such registration (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the largest number of
shares that can be sold without having a material and adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:

(i) first, all Registrable Securities requested to be registered by the
Requesting Stockholder and all other Registering Stockholders (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, to give
first priority to the inclusion of the Registrable Securities of the Requesting
Stockholder and, thereafter, pro rata among the remaining Registering
Stockholders on the basis of the relative number of shares of Registrable
Securities so requested to be included in such registration by each such
Registering Stockholder);

(ii) second, any securities proposed to be registered by the Company; and

(iii) third, any securities proposed to be registered for the account of any
other Persons, with such priorities among them as the Company shall determine.

(f) Notwithstanding anything to the contrary contained in this Agreement, but
subject to the limitation set forth in the next succeeding paragraph, the
Company shall be entitled to suspend its obligation to file (but not the
preparation of) any Registration Statement in connection with a Demand
Registration and any Shelf Registration, file any amendment to such a
Registration Statement, furnish any supplement or amendment to a prospectus
included in such a Registration Statement, make any other filing with the SEC,
cause such a Registration Statement or other filing with the SEC to become or
remain effective or take any similar action (collectively, “Registration
Actions”) upon (i) the issuance by the SEC of a stop order suspending the
effectiveness of any such Registration Statement or the initiation of
proceedings with respect to such a Registration Statement under Section 8(d) or
8(e) of the Securities Act, (ii) the Board’s determination, in its good faith
judgment, that any such Registration Action should not be taken because it would
reasonably be expected to materially interfere with or require the public
disclosure of any material corporate development or plan, including any material
financing, securities offering, acquisition, disposition, corporate
reorganization or merger or other transaction involving the Company or any of
its subsidiaries or (iii) the Company possessing material non-public information
the disclosure of which the Board determines, in its good faith judgment, would
reasonably be expected to not be in the best interests of the Company. Upon the
occurrence of any of the conditions described in (i), (ii) or (iii) above, the
Company shall give prompt notice of such suspension (and whether such action is

 

9



--------------------------------------------------------------------------------

being taken pursuant to (i), (ii) or (iii) above) (a “Suspension Notice”) to the
Stockholders. Upon the termination of such condition, the Company shall give
prompt notice thereof to the Stockholders and shall promptly proceed with all
Registration Actions that were suspended pursuant to this paragraph.

The Company may only suspend Registration Actions pursuant to the preceding
paragraph on two occasions during any one-year period for a reasonable time
specified in the Suspension Notice but not exceeding an aggregate of 90 days
(which period may not be extended or renewed) (each such occasion, a “Suspension
Period”). Each Suspension Period shall be deemed to begin on the date the
relevant Suspension Notice is given to the Stockholders and shall be deemed to
end on the earlier to occur of (i) the date on which the Company gives the
Stockholders a notice that the Suspension Period has terminated and (ii) the
date on which the number of days during which a Suspension Period has been in
effect exceeds the 90-day period. If the filing of any Demand Registration is
suspended pursuant to this Section 2.01(f), once the Suspension Period ends the
Requesting Stockholder may request a new Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be in breach
of, or failed to comply with, any obligation under this Agreement where the
Company acts or omits to take any action in order to comply with applicable law,
any interpretation of the staff of the SEC or any order or decree of any court
or governmental agency.

Section 2.02. Shelf and Piggyback Registration. (a) At any time when (i) the
Company is eligible for use of Form S-3 in connection with a secondary public
offering of its equity securities and (ii) a Shelf Registration on a Form S-3
registering Registrable Securities for resale is not then effective (subject to
any applicable Suspension Period), upon the written request of any Stockholder,
the Company shall use its commercially reasonable efforts to register, under the
Securities Act on Form S-3 for an offering on a delayed or continuous basis
pursuant to Rule 415 promulgated under the Securities Act (a “Shelf
Registration”), the offer and sale of all or a portion of the Registrable
Securities owned by such Requesting Stockholder. Upon the receipt of such
written request, the Company shall promptly give notice (via facsimile or
electronic transmission) of such requested Shelf Registration at least 10
Business Days prior to the anticipated filing date of such Shelf Registration to
the other Stockholders, and such notice shall describe the proposed Shelf
Registration, the intended method of disposition of such Registrable Securities
and any other information that at the time would be appropriate to include in
such notice, and offer such Stockholders the opportunity to register the number
of Registrable Securities as each such Stockholder may request in writing to the
Company, given within 10 Business Days after such Stockholders receive the
Company’s notice of the Shelf Registration. The “Plan of Distribution” section
of such Shelf Registration shall permit all lawful means of disposition of
Registrable Securities, including firm-commitment underwritten public offerings,
block trades, agented transactions, sales directly into the market, purchases or
sales by brokers and sales not involving a public offering. With respect to each
Shelf Registration, the Company shall, subject to any Suspension Period, (i) as
promptly as practicable after the written request of the Requesting Stockholder,
file a Registration Statement and (ii) use its commercially reasonable efforts
to cause such Registration Statement to be declared effective as promptly as
practicable, and remain effective until the date set forth in
Section 2.04(a)(ii). No Stockholder shall be entitled to include any of its
Registrable Securities in a Shelf Registration unless such

 

10



--------------------------------------------------------------------------------

Stockholder has complied with Section 2.15. The Company shall not be required to
amend a Shelf Registration (or the related prospectus) to add or change the
disclosure regarding selling securityholders during any Suspension Period. The
obligations set forth in this Section 2.02(a) shall not apply if the Company has
a currently effective Automatic Shelf Registration Statement covering all
Registrable Securities in accordance with Section 2.02(f) and has otherwise
complied with its obligations pursuant to this Agreement.

(b) Upon written request by a Requesting Stockholder holding Shelf Registered
Securities (such Stockholder, the “Shelf Public Offering Requesting
Stockholder”), which request (the “Shelf Public Offering Request”) shall specify
the class or series and amount of such Shelf Public Offering Requesting
Stockholder’s Shelf Registered Securities to be sold (the “Requested Shelf
Registered Securities”), the Company shall (subject to any Suspension Period)
perform its obligations hereunder with respect to the sale of such Requested
Shelf Registered Securities in the form of a firm commitment underwritten public
offering (unless otherwise consented to by the Shelf Public Offering Requesting
Stockholder) (a “Shelf Public Offering”) if the aggregate proceeds expected to
be received from the sale of the Requested Shelf Registrable Securities equals
or exceeds $25,000,000. Promptly upon receipt of a Shelf Public Offering
Request, the Company shall provide notice (the “Shelf Public Offering Notice”)
of such proposed Shelf Public Offering (which notice shall state the material
terms of such proposed Shelf Public Offering, to the extent known, as well as
the identity of the Shelf Public Offering Requesting Stockholder) to the other
Stockholders holding Shelf Registered Securities. Such other Stockholders may,
by written request to the Company and the Shelf Public Offering Requesting
Stockholder, within two Business Days after receipt of such Shelf Public
Offering Notice, include up to all of their Shelf Registered Securities of the
same class or series as the Requested Shelf Registration Securities in such
proposed Shelf Public Offering; provided, that any such Shelf Registered
Securities shall be sold subject to the same terms as are applicable to the
Shelf Registered Securities of the Shelf Public Offering Requesting Stockholder.
No Stockholder shall be entitled to include any of its Registrable Securities in
a Shelf Public Offering unless such Stockholder has complied with Section 2.15.
The lead managing underwriter or underwriters selected for such Shelf Public
Offering shall be selected in accordance with Section 2.04(f)(i).

(c) In a Shelf Public Offering, if the lead managing underwriter advises the
Company and the Shelf Public Offering Requesting Stockholder that, in its view,
the number of shares of Registrable Securities requested to be included in such
Shelf Public Offering (including any securities that the Company proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size,
the Company shall include in such Shelf Public Offering, in the priority listed
below, up to the Maximum Offering Size:

(i) first, all Shelf Registered Securities requested to be included in the Shelf
Public Offering by the Shelf Public Offering Requesting Stockholder and all
other Stockholders, pro rata on the basis of the relative number of shares of
Shelf Registered Securities so requested to be included in the Shelf Public
Offering by each such Stockholder;

 

11



--------------------------------------------------------------------------------

(ii) second, any securities proposed to be included in the Shelf Public Offering
by the Company; and

(iii) third, any securities proposed to be included in the Shelf Public Offering
for the account of any other Persons, with such priorities among them as the
Company shall determine.

(d) The Company shall use its commercially reasonable efforts to cooperate in a
timely manner with any request of the Stockholders in respect of any block
trade, hedging transaction or other transaction that is registered pursuant to a
Shelf Registration that is not a firm commitment underwritten offering (each, an
“Alternative Transaction”), including, without limitation, entering into
customary agreements with respect to such Alternative Transactions (and
providing customary representations, warranties, covenants and indemnities in
such agreements) as well as providing other reasonable assistance in respect of
such Alternative Transactions of the type applicable to a Public Offering
subject to Section 2.04, to the extent customary for such transactions. The
Company shall bear all Registration Expenses in connection with any Shelf
Registration, any Shelf Public Offering or any other transaction (including any
Alternative Transaction) registered under a Shelf Registration pursuant to this
Section 2.02, whether or not such Shelf Registration becomes effective or such
Shelf Public Offering or other transactions is completed; provided, however,
that if the Shelf Public Offering Requesting Stockholder revokes its request in
whole with respect to a Shelf Public Offering, then the Shelf Public Offering
Requesting Stockholder shall reimburse the Company for and/or pay directly all
Registration Expenses incurred relating to such Shelf Public Offering.

(e) After the Registration Statement with respect to a Shelf Registration is
declared effective but subject to the Suspension Period, upon written request by
one or more Stockholders (which written request shall specify the amount of such
Stockholders’ Registrable Securities to be registered), the Company shall, as
promptly as practicable after receiving such request, (i) if it is a Seasoned
Issuer or Well-Known Seasoned Issuer, or if such Registration Statement is an
Automatic Shelf Registration Statement, file a prospectus supplement to include
such Stockholders as selling stockholders in such Registration Statement or
(ii) if it is not a Seasoned Issuer or Well-Known Seasoned Issuer, and the
Registrable Securities requested to be registered represent more than 5% of the
outstanding Registrable Securities and the aggregate proceeds expected to be
received from the sale thereof is at least $10,000,000, file a post-effective
amendment to the Registration Statement to include such Stockholders in such
Shelf Registration and use commercially reasonable efforts to have such
post-effective amendment declared effective.

(f) Upon the Company becoming aware that it is a Well-Known Seasoned Issuer,
(i) the Company shall give written notice to all of the Stockholders as promptly
as practicable but in no event later than 20 Business Days thereafter, and such
notice shall describe, in reasonable detail, the basis on which the Company has
become a Well-Known Seasoned Issuer, and (ii) the Company shall, as promptly as
practicable and subject to any Suspension Period, register, under an Automatic
Shelf Registration Statement, the sale of all of the Registrable Securities in
accordance with the terms of this Agreement. The Company shall use its
commercially

 

12



--------------------------------------------------------------------------------

reasonable efforts to file such Automatic Shelf Registration Statement as
promptly as practicable, but in no event later than fifteen (15) Business Days
after it becomes a Well-Known Seasoned Issuer, and to cause such Automatic Shelf
Registration Statement to remain effective thereafter until the date set forth
in Section 2.04(a)(ii). The Company shall give written notice of filing such
Registration Statement to all of the Stockholders as promptly as practicable
thereafter. The Company shall not be required to include any Stockholder as a
Selling Stockholder in any Registration Statement or prospectus unless such
Stockholder has complied with Section 2.15. At any time after the filing of an
Automatic Shelf Registration Statement by the Company, if it is reasonably
likely that it will no longer be a Well-Known Seasoned Issuer as of a future
determination date (the “Determination Date”), at least 30 days prior to such
Determination Date, the Company shall (A) give written notice thereof to all of
the Stockholders as promptly as practicable but in no event later than ten
(10) Business Days prior to such Determination Date and (B) if the Company is
eligible to file a Registration Statement on Form S-3 with respect to a
secondary public offering of its equity securities, file a Registration
Statement on Form S-3 with respect to a Shelf Registration in accordance with
Section 2.02(a), treating all selling stockholders identified as such in the
Automatic Shelf Registration Statement (and amendments or supplements thereto)
as Requesting Stockholders and use all commercially reasonable efforts to have
such Registration Statement declared effective prior to the Determination Date.
Any registration pursuant to this Section 2.02(f) shall be deemed a Shelf
Registration for purposes of this Agreement.

(g) Notwithstanding anything to the contrary, no Shelf Registration pursuant to
this Section 2.02 shall be deemed a Demand Registration for purposes of
Section 2.01.

(h) Piggyback Registration.

(i) If the Company proposes to register any Company Securities under the
Securities Act (other than a registration on Form S-8 or S-4 relating to Shares
or any other class of Company Securities issuable upon exercise of employee
stock options or in connection with any employee benefit or similar plan of the
Company or in connection with a direct or indirect acquisition by the Company of
another Person) other than in connection with a rights offering, whether or not
for sale for its own account, the Company shall each such time give prompt
notice (via facsimile or electronic transmission) at least 10 Business Days
prior to the anticipated filing date of the registration statement relating to
such registration to each Stockholder, which notice shall set forth such
Stockholder’s rights under this Section 2.02 and shall offer such Stockholder
the opportunity to include in such registration statement the number of
Registrable Securities of the same class or series as those proposed to be
registered as each such Stockholder may request (a “Piggyback Registration”),
subject to the provisions of Section 2.02(h)(ii). Upon the request of any such
Stockholder made within 10 Business Days after the receipt of notice from the
Company regarding a Piggyback Registration (which request shall specify the
number of Registrable Securities intended to be registered by such Stockholder),
the Company shall use its commercially reasonable efforts to effect the
registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register by all such Requesting Stockholders,
to

 

13



--------------------------------------------------------------------------------

the extent requisite to permit the disposition of the Registrable Securities so
to be registered in accordance with the plan of distribution intended by the
Company for such registration statement; provided that (i) if such registration
involves a Public Offering, all such Registering Stockholders requesting to be
included in the Company’s registration must sell their Registrable Securities to
the underwriters selected as provided in Section 2.04(f)(i) on the same terms
and conditions as apply to the Company and (ii) if, at any time after giving
notice of its intention to register any Company Securities pursuant to this
Section 2.02(h) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to all
Registering Stockholders and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. No
registration effected under this Section 2.02 shall relieve the Company of its
obligations to effect a Demand Registration or Shelf Registration to the extent
required by Section 2.01. The Company shall pay all Registration Expenses in
connection with each Piggyback Registration.

(ii) If a Piggyback Registration involves a Public Offering (other than any
Demand Registration, in which case the provisions with respect to priority of
inclusion in such offering set forth in Section 2.01(e) shall apply) and the
lead managing underwriter advises the Company that, in its view, the number of
Registrable Securities that the Company and such Registering Stockholders intend
to include in such registration exceeds the Maximum Offering Size, the Company
shall include in such registration, in the following priority, up to the Maximum
Offering Size:

(A) first, so much of the Registrable Securities proposed to be registered for
the account of the Company as would not cause the offering to exceed the Maximum
Offering Size;

(B) second, all Registrable Securities requested to be included in such
registration by any Registering Stockholders pursuant to this Section 2.02
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Stockholders on the basis of the relative number of
shares of Registrable Securities so requested to be included in such
registration by each such Stockholder); and

(C) third, any securities proposed to be registered for the account of any other
Persons with such priorities among them as the Company shall determine.

(i) Hedging Transactions.

(i) The Company agrees that, in connection with any proposed Hedging
Transaction, if, in the reasonable judgment of Holders’ Counsel, it is necessary
or desirable to register under the Securities Act such Hedging Transaction or
sales or transfers (whether short or long) of Registrable Class Securities in
connection therewith,

 

14



--------------------------------------------------------------------------------

then the Company shall use its commercially reasonable efforts to take such
actions (which may include, among other things, the filing of a post-effective
amendment to a Registration Statement to include additional or changed
information that is material or is otherwise required to be disclosed, including
a description of such Hedging Transaction, the name of the Hedging Counterparty,
identification of the Hedging Counterparty or its Affiliates as underwriters or
potential underwriters, if applicable, or any change to the plan of
distribution) as may reasonably be required to register such Hedging Transaction
or sales or transfers of Registrable Class Securities in connection therewith
under the Securities Act in a manner consistent with the rights and obligations
of the Company hereunder with respect to the registration of Registrable
Securities. Any information provided by the Stockholders regarding the Hedging
Transaction that is included in a Registration Statement, Prospectus or Free
Writing Prospectus pursuant to this Section 2.02(h) shall be deemed to be
information provided by the Registering Stockholders pursuant to such
Registration Statement for purposes of Section 2.14.

(ii) All Registration Statements in which Stockholders may include Registrable
Securities under this Agreement shall be subject to the provisions of this
Section 2.02(h), and the registration of Registrable Class Securities thereunder
pursuant to this Section 2.02(h) shall be subject to the provisions of this
Agreement applicable to any such Registration Statements; provided, however,
that the selection of any Hedging Counterparty shall not be subject to
Section 2.04(f), but the Hedging Counterparty shall be selected by the holders
of a majority of the Registrable Class Securities subject to the Hedging
Transaction that are proposed to be included in such Registration Statement.

(iii) If in connection with a Hedging Transaction, a Hedging Counterparty or any
Affiliate thereof is (or may be considered) an underwriter or selling
stockholder, then it shall be required to provide customary indemnities to the
Company regarding the plan of distribution and like matters.

(iv) The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement, and
any related Prospectus (to the extent such inclusion is permitted under
applicable Commission regulations and is consistent with comments received from
the Commission during any Commission review of the Registration Statement),
language substantially in the form of Schedule 2 hereto and to include in each
Prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Stockholders and the
Hedging Counterparty describing such Hedging Transaction.

Section 2.03. Lock-Up Agreements. (a) Each Stockholder hereby agrees that it
will not effect any public sale or distribution (including sales pursuant to
Rule 144) of Registrable Securities, (i) during (A) the 10 days prior to and the
90-day period beginning on the effective date of the registration of such
Registrable Securities in connection with a Public Offering (which period
following the effective date may, in each case, be extended to the extent
required by applicable law, rule or regulation) or (B) such shorter period as
the underwriters participating

 

15



--------------------------------------------------------------------------------

in such Public Offering may require, and (ii) upon notice from the Company of
the commencement of a Public Offering in connection with any Shelf Registration,
during (A) 10 days prior to and the 90-day period beginning on the date of
commencement of such Public Offering or (B) such shorter period as the
underwriters participating in such Public Offering may require, in each case
except as part of such Public Offering. Each Stockholder agrees to execute a
lock-up agreement in favor of the underwriters in form and substance reasonably
acceptable to the Company and the underwriters to such effect and, in any event,
that the underwriters in any relevant offering shall be third party
beneficiaries of this Section 2.03(a). The lock-up agreement to be executed by
each Stockholder pursuant to this Section 2.03(a) shall be no less favorable to
such Stockholder than the lock-up agreements (or provisions in any underwriting
agreement) executed by the Company or any of the executive officers or directors
of the Company pursuant to Section 2.03(b).

(b) The Company shall not effect any public sale or distribution of Registrable
Securities (except pursuant to registrations on Form S-8 or Form S-4), (i) with
respect to any Public Offering pursuant to a Demand Registration or any
Piggyback Registration in which the holders of Registrable Securities are
participating, during (A) the 10 days prior to and the 90-day period beginning
on the effective date of such registration (which period following the effective
date may, in each case, be extended to the extent required by applicable law,
rule or regulation) or (B) such shorter period as the underwriters participating
in such Public Offering may require, and (ii) upon notice from any holder(s) of
Registrable Securities subject to a Shelf Registration that such holder(s)
intend to effect a Public Offering of Registrable Securities pursuant to such
Shelf Registration (upon receipt of which, the Company will promptly notify all
other Stockholders of the date of commencement of such Public Offering), during
(A) the 10 days prior to and the 90-day period beginning on the date of
commencement of such Public Offering and (B) such shorter period as the
underwriters participating in such Public Offering may require), in each case
except as part of such Public Offering. To the extent required by any
underwriter participating in such Public Offering, the Company shall use
commercially reasonable efforts to cause its executive officers and directors to
execute customary lock-up agreements in connection with such Public Offering,
which lock-up agreements shall not have a duration shorter than that of the
lock-up agreement or provisions applicable to the Company.

Section 2.04. Registration Procedures. Whenever a Stockholder requests that any
Registrable Securities be registered pursuant to Section 2.01 or 2.02, subject
to the provisions of such Sections, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as soon
as reasonably practicable, and, in connection with any such request:

(a) The Company shall as soon as reasonably practicable prepare and file with
the SEC a Registration Statement on any form for which the Company then
qualifies or that counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof, and
use its commercially reasonable efforts to cause such filed Registration
Statement to become and remain effective for a period of (i) not less than 180
days (or, if sooner, until all Registrable Securities have been sold under such
Registration Statement), or (ii) in the

 

16



--------------------------------------------------------------------------------

case of a Shelf Registration, until the earlier of the date (x) on which all of
the securities covered by such Shelf Registration are no longer Registrable
Securities and (y) on which the Company cannot extend the effectiveness of such
Shelf Registration because it is no longer eligible for use of Form S-3; subject
in each case to any Suspension Period.

(b) Prior to filing a Registration Statement or related prospectus or any
amendment or supplement thereto (including any documents incorporated by
reference therein), or before using any Free Writing Prospectus, the Company
shall provide to each Registering Stockholder, the Holders’ Counsel and each
underwriter, if any, with an adequate and appropriate opportunity to review and
comment on such Registration Statement, each Prospectus included therein (and
each amendment or supplement thereto) and each Free Writing Prospectus proposed
to be filed with the SEC, and thereafter the Company shall furnish to such
Registering Stockholder, the Holders’ Counsel and underwriter, if any, such
number of copies of such Registration Statement, each amendment and supplement
thereto filed with the SEC (in each case including all exhibits thereto and
documents incorporated by reference therein), the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424, Rule 430A, Rule 430B
or Rule 430C under the Securities Act and such other documents as such
Registering Stockholder or underwriter may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such
Registering Stockholder; provided, however, that in no event shall the Company
be required to provide to any Person any materials, information or document
required to be filed by the Company pursuant to the Exchange Act prior to its
filing other than in connection with a Public Offering. In addition, the Company
shall, as expeditiously as practicable, keep Holders’ Counsel advised in writing
as to the initiation and progress of any registration under Sections 2.01 and
2.02 and provide Holders’ Counsel with copies of all correspondence (including
any comment letter) with the SEC, any self regulatory organization or other
governmental agency in connection with any such Registration Statement. Each
Registering Stockholder shall have the right to request that the Company modify
any information contained in such Registration Statement, amendment and
supplement thereto pertaining to such Registering Stockholder and the Company
shall use its commercially reasonable efforts to comply with such request;
provided, however, that the Company shall not have any obligation so to modify
any information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) After the filing of the Registration Statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act applicable to the
Company with respect to the disposition of all Registrable Securities covered by
such Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Registering Stockholder thereof set forth
in such Registration Statement or supplement to such prospectus and
(iii) promptly notify each Registering Stockholder holding Registrable
Securities covered by such Registration Statement and the Holders’ Counsel of
any stop order issued or threatened by the SEC or any state securities
commission and take all commercially reasonable actions required to prevent the
entry of such stop order or to remove it if entered.

 

17



--------------------------------------------------------------------------------

(d) The Company shall use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
any Registering Stockholder holding such Registrable Securities reasonably (in
light of such Registering Stockholder’s intended plan of distribution) requests,
and continue such registration or qualification in effect in such jurisdiction
for the shortest of (A) as long as permissible pursuant to the laws of such
jurisdiction, (B) as long as any such Registering Stockholder requests or
(C) until all such Registrable Securities are sold and (ii) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company and do any and all other acts and things
that may be reasonably necessary or advisable to enable such Registering
Stockholder to consummate the disposition of the Registrable Securities owned by
such Registering Stockholder; provided that the Company shall not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.04(d), (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

(e) The Company shall promptly notify each Registering Stockholder holding such
Registrable Securities covered by such Registration Statement (i) at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, upon the discovery that, or upon the occurrence of an event as a
result of which, the preparation of a supplement or amendment to such prospectus
is required so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and the Company shall
promptly (subject to any applicable Suspension Period) prepare and make
available to each Registering Stockholder and file with the SEC any such
supplement or amendment, (ii) as soon as the Company becomes aware of any
request by the SEC or any Federal or state governmental authority for amendments
or supplements to a Registration Statement or related prospectus covering
Registrable Securities or for additional information relating thereto, (iii) as
soon as the Company becomes aware of the issuance or threatened issuance by the
SEC of any stop order suspending or threatening to suspend the effectiveness of
a Registration Statement covering the Registrable Securities or (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose.

(f) (i) The Registering Stockholders holding a majority of the Registrable
Securities to be included in a Demand Registration or intended to be sold
pursuant to a Public Offering pursuant to a “take down” under a Shelf
Registration shall have the right to select an underwriter or underwriters in
connection with such Public Offering or “take down” (as the case may be) (which
underwriter or underwriters may include any Affiliate of any Registering
Stockholder so long as including such Affiliate would not require the separate
engagement of a qualified

 

18



--------------------------------------------------------------------------------

independent underwriter with respect to such offering), subject to the Company’s
approval (which shall not be unreasonably withheld, conditioned or delayed) and
(ii) the Company shall select an underwriter or underwriters in connection with
any other Public Offering. In connection with any Public Offering, the Company
shall enter into customary agreements (including an underwriting agreement in
customary form) and take all other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities in any
such Public Offering, including, if required, the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the FINRA.

(g) Upon the implementation of confidentiality arrangements in form and
substance reasonably satisfactory to the Board, the Company shall make available
for inspection by any Registering Stockholder and any underwriter participating
in any disposition pursuant to a Registration Statement being filed by the
Company pursuant to this Section 2.04 and any attorney, accountant or other
professional retained by any such Stockholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such Registration Statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) disclosure of such
Records is necessary to comply with federal or state securities laws or the
rules of any securities exchange or trading market on which the Common Stock is
listed or traded or is otherwise required by law, rule, regulation or legal
process, (iv) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public, (v) the information in such Records is or
becomes available to the public other than as a result of disclosure by any
Inspector in violation the confidentiality agreements or (vi) is or was
independently developed by any Inspector without the benefit of the information
in such Records. Each Registering Stockholder agrees that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it or its Affiliates for any other purpose, including as the basis
for any market transactions in any securities of the Company, unless and until
such information is made generally available to the public. Each Registering
Stockholder further agrees that, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction, it shall give notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of the Records deemed confidential.

(h) The Company shall furnish to each Registering Stockholder and to each such
underwriter, if any, a signed counterpart, addressed to such Registering
Stockholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and

 

19



--------------------------------------------------------------------------------

covering such matters of the kind customarily covered by opinions or comfort
letters, as the case may be, any Registering Stockholder or the lead managing
underwriter therefor reasonably requests.

(i) The Company shall otherwise comply with all applicable rules and regulations
of the SEC, and make available to its security holders, as soon as reasonably
available, an earnings statement or such other document that shall satisfy the
provisions of Section 11(a) of the Securities Act and the requirements of Rule
158 thereunder.

(j) The Company may require each Registering Stockholder promptly to furnish in
writing to the Company such information regarding the distribution of the
Registrable Securities as the Company may from time to time reasonably request
and such other information as may be reasonably required in connection with such
registration.

(k) Each Registering Stockholder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in
Section 2.04(e), such Stockholder shall forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement (including any
Shelf Registration) covering such Registrable Securities until such
Stockholder’s receipt of (i) copies of the supplemented or amended prospectus
from the Company or (ii) further notice from the Company that distribution can
proceed without an amended or supplemented prospectus, and, in the circumstances
described in clause (i), if so directed by the Company, such Stockholder shall
deliver to the Company all copies, other than any permanent file copies then in
such Stockholder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. If the Company
shall give such notice, the Company shall extend the period during which such
registration statement shall be maintained effective (including the period
referred to in Section 2.04(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.04(e) to the
date when the Company shall (x) make available to such Stockholder a prospectus
supplemented or amended to conform with the requirements of Section 2.04(e) or
(y) deliver to such Stockholder the notice described in clause (ii).

(l) The Company shall use its commercially reasonable efforts to list all
Registrable Securities of any class or series covered by such Registration
Statement on any national securities exchange on which any of the Registrable
Securities of such class or series are then listed or traded.

(m) With respect to not more than five offerings of Registrable Securities, upon
written request (which notice shall be given with reasonable advance notice) to
the Company by Registering Stockholders holding a majority of the Registrable
Securities being sold in such offering, the Company shall have appropriate
officers of the Company (i) upon reasonable request and at reasonable times
prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, (ii) take other actions to obtain ratings
for any Registrable Securities and (iii) otherwise use its commercially
reasonable efforts to cooperate as requested by the underwriters in the
offering, marketing or selling of the Registrable Securities.

 

20



--------------------------------------------------------------------------------

(n) The Company shall as soon as possible following its actual knowledge
thereof, notify each Registering Stockholder: (A) when a prospectus, any
prospectus supplement, a Registration Statement or a post-effective amendment to
a Registration Statement has been filed with the SEC, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective; (B) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration
Statement, a related prospectus (including a Free Writing Prospectus) or for any
other additional information; or (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceedings for such
purpose.

(o) The Company shall reasonably cooperate with each Registering Stockholder and
each underwriter participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
by FINRA.

(p) The Company shall take all other steps reasonably necessary to effect the
registration of such Registrable Securities and reasonably cooperate with the
holders of such Registrable Securities to facilitate the disposition of such
Registrable Securities.

(q) The Company shall, within the deadlines specified by the Securities Act,
make all required filings of all prospectuses (including any Free Writing
Prospectus) with the SEC and make all required filing fee payments in respect of
any Registration Statement or related prospectus used under this Agreement (and
any offering covered hereby).

(r) The Company shall, if such registration is pursuant to a Registration
Statement on Form S-3 or any similar short-form registration, include in such
Registration Statement such additional information for marketing purposes as the
managing underwriter with respect to an underwritten public offering reasonably
requests.

Section 2.05. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Registering Stockholder holding Registrable Securities
covered by a Registration Statement, its partners, Affiliates, stockholders,
members, officers, directors, employees, partners and agents, and each Person,
if any, who controls such Registering Stockholder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, “Stockholder Parties”) from and against any and all losses,
claims, damages, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused by
or relating to any untrue statement or allegedly untrue statement of a material
fact contained in any Registration Statement or prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus
or Free Writing Prospectus relating to the Registrable Securities (including any
information that has been deemed to be a part of any prospectus under Rule 159
under the Securities Act), or caused by or relating to any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company shall not be liable to any Stockholder Party for any Damages that
are caused

 

21



--------------------------------------------------------------------------------

by or related to any such untrue statement or omission or alleged untrue
statement or omission so made based upon information furnished in writing to the
Company by or on behalf of such Registering Stockholder expressly for use
therein. The Company also agrees to indemnify and hold harmless any underwriters
of the Registrable Securities, their respective officers and directors and each
Person who controls any underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act on substantially the same basis
as that of the indemnification of the Registering Stockholders provided in this
Section 2.05.

Section 2.06. Indemnification by Registering Stockholders. Each Registering
Stockholder holding Registrable Securities included in any Registration
Statement agrees, severally but not jointly, to indemnify and hold harmless
(i) the Company, (ii) each Person, if any, who controls the Company within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, (iii) each other Registering Stockholder participating in any offering of
Registrable Securities and (iv) the respective partners, Affiliates,
stockholders, members, officers, directors, employees, partners and agents of
each of the Persons specified in clauses (i) through (iii) from and against all
Damages to the same extent as the foregoing indemnity from the Company to such
Registering Stockholder, but only with respect to information furnished in
writing by or on behalf of such Registering Stockholder expressly for use in any
Registration Statement or prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus or Free
Writing Prospectus relating to the Registrable Securities (including any
information that has been deemed to be a part of any prospectus under Rule 159
under the Securities Act). Each Registering Stockholder also agrees to indemnify
and hold harmless any underwriters of the Registrable Securities, their
respective officers and directors and each Person who controls any underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act on substantially the same basis as that of the indemnification
of the Company and the other Registering Stockholders provided in this
Section 2.06. As a condition to including Registrable Securities in any
Registration Statement filed in accordance with Article 2, the Company may
require that it shall have received an undertaking reasonably satisfactory to it
from any underwriter to indemnify and hold the Company harmless to the extent
customarily provided by underwriters with respect to similar securities and
offerings. No Registering Stockholder shall be liable under this Section 2.06
for any Damages in excess of the net proceeds (after deducting the underwriters’
discounts and commissions) realized by such Registering Stockholder in the sale
of Registrable Securities of such Registering Stockholder to which such Damages
relate.

Section 2.07. Conduct of Indemnification Proceedings. If any proceeding
(including any investigation by any governmental authority) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 2.05 or 2.06, such Person (an “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all reasonable fees and expenses;
provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent that the Indemnifying Party is materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Party

 

22



--------------------------------------------------------------------------------

shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel; (ii) in the reasonable judgment of such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them; or (iii) the
Indemnified Party shall have reasonably concluded (based on the advice of
counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Party. It is
understood that, in connection with any proceeding or related proceedings in the
same jurisdiction, the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed promptly after receipt of a invoice setting
forth such fees and expenses in reasonable detail. In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any Damages (to the extent obligated herein) by reason
of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.

Section 2.08. Contribution. If the indemnification provided for in Section 2.05
or 2.06 is unavailable to the Indemnified Parties or insufficient in respect of
any Damages caused by or relating to any untrue statement or allegedly untrue
statement of a material fact contained in any Registration Statement or
prospectus relating to the Registrable Securities (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or any
preliminary prospectus or Free Writing Prospectus relating to the Registrable
Securities (including any information that has been deemed to be a part of any
prospectus under Rule 159 under the Securities Act), or caused by or relating to
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, then
each such Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Damages in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and the Indemnified Parties in
connection with such actions which resulted in such Damages, as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and the Indemnified Parties shall be determined by reference to, among
other things, whether any action in question, including any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action.

 

23



--------------------------------------------------------------------------------

The parties agree that it would not be just and equitable if contribution
pursuant to this Section 2.08 were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by a party as a result of the Damages referred to in the
preceding paragraph shall be deemed to include, subject to the limitations set
forth in Sections 2.05 and 2.06, any legal or other expenses reasonably incurred
by a party in connection with investigating or defending any such action or
claim. Notwithstanding the provisions of this Section 2.08, no Registering
Stockholder shall be required to contribute any amount in excess of the net
proceeds (after deducting the underwriters’ discounts and commissions) received
by such Registering Stockholder in the offering. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Each Registering Stockholder’s obligation to
contribute pursuant to this Section 2.08 is several in the proportion that the
net proceeds of the offering received by such Registering Stockholder bears to
the net total proceeds of the offering received by all such Registering
Stockholders and not joint.

Section 2.09. Participation in Public Offering. No Stockholder may participate
in any Public Offering hereunder unless such Stockholder (i) agrees to sell such
Stockholder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.

Section 2.10. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Registering Stockholder participating therein with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.

Section 2.11. Cooperation by the Company. At any time following the Initial
Public Offering, if any Stockholder shall transfer, assign, sell, convey or
otherwise dispose of any Registrable Securities pursuant to Rule 144, the
Company shall reasonably cooperate (subject to the terms and conditions of the
Certificate of Incorporation) with such Stockholder, provide to such Stockholder
such information as such Stockholder shall reasonably request and make publicly
available information necessary to permit sales pursuant to Rule 144 for so long
as necessary.

Section 2.12. Transfer of Registration Rights. The rights of a Stockholder under
this Article II may be transferred or assigned in connection with a transfer of
Registrable Securities provided that all of the following additional conditions
are satisfied: (x) such transfer or assignment is effected in accordance with
applicable securities laws and (y) the Company is given written notice by such
transferor of such transfer or assignment, stating the name and address of the
transferee or assignee and identifying the amount of Registrable Securities with
respect to which such rights are being transferred or assigned and (z) such
transferee or assignee executes and delivers to the Company an agreement to be
bound by this Agreement in the form of Exhibit A.

 

24



--------------------------------------------------------------------------------

Section 2.13. Limitations on Subsequent Registration Rights. The Company agrees
that it shall not enter into any agreement with any holder or prospective holder
of any securities of the Company (i) that would allow such holder or prospective
holder to include such securities in any Demand Registration, Piggyback
Registration or Shelf Registration unless, under the terms of such agreement,
such holder or prospective holder may include such securities in any such
registration only to the extent that their inclusion would not be on terms more
favorable in the aggregate to such holder or prospective holder than this
Agreement. The Company also represents and warrants to each Stockholder that it
has not prior to the date of this Agreement entered into any agreement with
respect to any of its securities granting any registration rights to any Person.

Section 2.14. Free Writing Prospectuses. Except for a prospectus relating to
Registrable Securities included in a Registration Statement, an “issuer free
writing prospectus” (as defined in Rule 433 under the Securities Act) or other
materials prepared by the Company, each Registering Stockholder represents and
agrees that it (i) shall not make any offer relating to the Registrable
Securities that would constitute an issuer free writing prospectus or that would
otherwise constitute a Free Writing Prospectus, and (ii) has not distributed and
will not distribute any written materials in connection with the offer or sale
pursuant to a Registration Statement of Registrable Securities without the prior
written consent of the Company and, in connection with any Public Offering, the
underwriters.

Section 2.15. Information from Registering Stockholders; Obligations of
Registering Stockholders.

(a) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities of any Registering Stockholder that has
requested inclusion of its Registrable Securities in any Registration Statement
or related prospectus, as the case may be, that such Registering Stockholder
shall take the actions described in this Section 2.15.

(b) Each Registering Stockholder that has requested inclusion of its Registrable
Securities in any Registration Statement shall (i) furnish to the Company (as a
condition precedent to such Registering Stockholder’s participation in such
registration) in writing such information with respect to such Registering
Stockholder, its ownership of Company Securities and the intended method of
disposition of its Registrable Securities as the Company may reasonably request
or as may be required by law or regulations for use in connection with any
related Registration Statement or prospectus (or amendment or supplement
thereto) and all information required to be disclosed in order to make the
information previously furnished to the Company by such Registering Stockholder
not contain a material misstatement of fact or necessary to cause such
Registration Statement or prospectus (or amendment or supplement thereto) not to
omit a material fact with respect to such Registering Stockholder necessary in
order to make the statements therein not misleading and (ii) comply with the
Securities Act and the Exchange Act and all applicable state securities laws and
comply with all applicable regulations in connection with the registration and
the disposition of Registrable Securities.

 

25



--------------------------------------------------------------------------------

(c) Each Registering Stockholder shall promptly (i) following its actual
knowledge thereof, notify the Company of the occurrence of any event that makes
any statement made in a Registration Statement, prospectus, Issuer Free Writing
Prospectus or other Free Writing Prospectus regarding such Registering
Stockholder untrue in any material respect or that requires the making of any
changes in a Registration Statement, Prospectus or Free Writing Prospectus so
that, in such regard, it shall not contain any untrue statement of a material
fact or omit any material fact required to be stated therein or necessary to
make the statements not misleading and (ii) provide the Company with such
information as may be required to enable the Company to prepare a supplement or
post-effective amendment to any such Registration Statement or a supplement to
such prospectus or Free Writing Prospectus.

(d) Each Registering Stockholder shall use commercially reasonable efforts to
cooperate with the Company in preparing the applicable Registration Statement.

(e) Each Stockholder agrees that no Stockholder shall be entitled to sell any
Registrable Securities pursuant to a Registration Statement or to receive a
prospectus relating thereto unless such Stockholder has furnished the Company
with all information required to be included in such Registration Statement by
applicable securities laws in connection with the disposition of such
Registrable Securities as reasonably requested by the Company.

(f) Notwithstanding anything to the contrary herein, no Registering Stockholder
shall be required to make any representations or warranties to or agreements
with the Company, the underwriters of any underwritten Public Offering, or any
other Person in connection with a disposition of Registrable Securities other
than representations, warranties or agreements regarding such Registering
Stockholder, such Registering Stockholder’s ownership of Registrable Securities
and such Registering Stockholder’s intended method of distribution of
Registrable Securities.

ARTICLE 3

BOARD OF DIRECTORS

Section 3.01. Board of Directors.

(a) Board Nominees. At the time of and following the Initial Public Offering,
the Board shall consist of nine directors. Following the Initial Public
Offering, of such nine directors:

(i) Five shall be designated by Halkos or any Person designated by Halkos (such
persons, the “Halkos Nominees”) (subject to reduction pursuant to Section 3.02);

(ii) three shall be independent directors (such persons, the “Independent
Directors”) who shall be designated by the Board and two of which shall be audit
committee financial experts under the New York Stock Exchange corporate
governance listing standards or SEC rules as currently in effect; and

(iii) one shall be the Chief Executive Officer of the Company (the “CEO”)
designated by the Board.

 

26



--------------------------------------------------------------------------------

(b) Classified Board; Sunset Provisions. The Company hereby agrees that:

(i) The amended and restated Certificate of Incorporation and by-laws of the
Company shall, as of the date of consummation of the Initial Public Offering,
provide that the directors of the Company, subject to any rights of the holders
of shares of any class or series of preferred stock of the Company, shall be
classified with respect to the time for which they severally hold office into
the following three classes:

(A) Class I: Three of the Independent Directors shall initially be “Class I
Directors” and shall serve initial terms expiring at the Company’s 2014 annual
meeting of stockholders;

(B) Class II: Two Halkos Nominees and the CEO shall initially be “Class II
Directors” and shall serve initial terms expiring at the Company’s 2015 annual
meeting of stockholders; and

(C) Class III: Three Halkos Nominees shall initially be “Class III directors”
and shall serve initial terms expiring at the Company’s 2016 annual meeting of
stockholders;

(ii) All Directors elected at annual meetings of stockholders of the Company
held after the date hereof shall be elected for terms expiring at the next
annual meeting of stockholders of the Company; and

(iii) At each annual meeting of stockholders of the Company, subject to any
rights of the holders of shares of any class or series of preferred stock of the
Company, the Company shall ensure that the directors required to be nominated
pursuant to this Article 3 shall be nominated at such annual meeting and shall
take no action inconsistent with this Article 3.

(c) Committees. The Board shall have an executive committee, nominating and
corporate governance committee, and compensation committee, an audit committee
and such other committees as the Board may determine (collectively, the
“Committees”). Subject to Section 3.02:

(i) the audit committee shall consist of at least three independent directors;

(ii) the executive committee shall consist of one independent director, one
management director, and one Halkos Nominee, and

(iii) Each other committee shall consist of at least two directors, and Halkos
shall have the right to designate one member thereof from among the Halkos
Nominees and independent directors;

 

27



--------------------------------------------------------------------------------

provided, however, that: (i) the membership of each Committee shall meet the
requirements of applicable law (after giving effect to applicable transition
periods, if any), and (ii) each Committee shall have such additional members as
the Board may determine, which determination shall be made on the recommendation
of the nominating and corporate governance committee. Each Committee shall have
such powers and responsibilities as the Board may from time to time authorize.

(d) Removal and Replacement of Directors. If a vacancy is created on the Board
or a Committee as a result of the death, disability, retirement, resignation or
removal of any Halkos Nominee, then Halkos shall have the right to designate
such person’s replacement.

Section 3.02. Termination of Halkos’ Rights. Notwithstanding anything to the
contrary in this Agreement, after the Initial Public Offering the number of
Halkos Nominees that may be designated by Halkos or any Person designated by
Halkos pursuant to Section 3.01(a)(i) shall be reduced and the number of other
unaffiliated directors shall be increased, based on the percentage of the total
Shares of the Company then beneficially owned by the KPS Stockholders, as
indicated in the following table:

 

    

CEO

  

Independent
Directors

  

Halkos
Nominees

The KPS Stockholders beneficially own greater than 10% but less than 15% of the
outstanding Shares of the Company    1    7    1 The KPS Stockholders
beneficially own greater than 15% but less than 30% of the outstanding Shares of
the Company    1    6    2 The KPS Stockholders beneficially own greater than
30% but less than 50% of the outstanding Shares of the Company    1    5    3
The KPS Stockholders beneficially own greater than 50% of the outstanding Shares
of the Company    1    3    5

Halkos shall cause the appropriate number of Halkos Nominees to resign as
required to comply with this Section 3.02 upon the earlier to occur of (i) the
date on which the current term of the resigning Halkos Nominee ends, and (ii) 12
months from the occurrence of such event.

 

28



--------------------------------------------------------------------------------

If the maximum number of directors on the Board is increased at any time, the
number of Halkos Nominees shall increase proportionally in accordance with the
proportions in the foregoing table.

ARTICLE 4

TERMINATION

Section 4.01. Termination. This Agreement shall terminate on the 10th
anniversary of the date hereof; provided, however, that any Stockholder that
ceases to own beneficially any Registrable Securities shall cease to be bound by
the terms hereof other than (i) Sections 2.05, 2.06, 2.07, 2.08 and 2.10
applicable to such Stockholder with respect to any offering of Registrable
Securities completed before the date such Stockholder ceased to own any
Registrable Securities) and (ii) Sections 5.01, 5.02 and 5.04 through 5.12.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Successors and Assigns. (a) This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors, legal representatives and permitted assigns.

(b) Subject to Section 2.12, neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party.

(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 5.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or electronic
transmission) and shall be given,

if to the Company, to:

Global Brass and Copper Holdings, Inc.

475 N. Martingale Road Suite 1050

Schaumburg, IL 60173

Attention: Scott Hamilton

 

29



--------------------------------------------------------------------------------

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Facsimile: (212) 492-0052

Attention: Lawrence G. Wee

if to Halkos, to:

c/o KPS Capital Partners, LP

200 Park Avenue, 58 Floor,

New York, NY 10166

Facsimile: (212) 867-7980

Attention: Ryan Baker

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt. Any Person that becomes a
Stockholder shall provide its address and fax number to the Company, which shall
promptly provide such information to each other Stockholder.

Section 5.03. Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and Stockholders holding more than 50% of the remaining
Registrable Securities; provided that any amendment or waiver of the provisions
of Article 3, to the extent adverse in any respect to Halkos, shall require the
written consent of Halkos. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

Section 5.04. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to the
choice of law or conflicts of law provisions that would indicate the
applicability of the laws of any other jurisdiction.

Section 5.05. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New

 

30



--------------------------------------------------------------------------------

York City, so long as one of such courts shall have subject matter jurisdiction
over such suit, action or proceeding, and that any cause of action arising out
of this Agreement shall be deemed to have arisen from a transaction of business
in the State of New York, and each of the parties hereby irrevocably consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding in any such
court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

Section 5.06. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 5.07. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 5.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each initial
party hereto shall have received a counterpart hereof signed by all of the other
initial parties hereto. Until and unless each initial party has received a
counterpart hereof signed by the other initial parties hereto, this Agreement
shall have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

Section 5.09. Entire Agreement. This Agreement, together with the Schedules and
Exhibit hereto and any documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement among the parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, among the parties hereto with respect to
the subject matter of this Agreement.

Section 5.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is

 

31



--------------------------------------------------------------------------------

not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 5.11. Sophisticated Parties; Advice of Counsel. Each of the parties to
this Agreement specifically acknowledges that (i) it is a knowledgeable,
informed, sophisticated Person capable of understanding and evaluating the
provisions set forth in this Agreement and (ii) it has been fully advised and
represented by legal counsel of its own independent selection and has relied
wholly upon its independent judgment and the advice of such counsel in
negotiating and entering into this Agreement.

Section 5.12. Certificate of Incorporation Supersedes. Nothing in this Agreement
is intended to conflict with any provision of the Amended and Restated
Certificate of Incorporation and Amended and Restated By-laws of the Company,
each in effect on the date hereof (the “Constituent Documents”) and, in the
event of any such conflict, the applicable provisions of the Constituent
Documents shall supersede the conflicting provision of this Agreement; provided
that the provisions of Article 3 shall control and be governing in the event of
a conflict between such Article and the Constituent Documents. Except as
provided in Article 3, nothing in this Agreement is intended to limit or
restrict in any manner whatsoever, the rights or powers of the Company under the
Constituent Documents and the exercise of any such right or power by the Company
shall not be, and shall not be construed to be, a breach or violation of, or a
default under, this Agreement or any provision hereof.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GLOBAL BRASS AND COPPER
HOLDINGS, INC.

By:   LOGO [g545402stamp43.jpg]   Name:   John H. Walker   Title:   Chief
Executive Officer

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

HALKOS HOLDINGS, LLC By:   LOGO [g545402stamp44.jpg]   Michael Psaros

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO INVESTOR RIGHTS AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Investor
Rights Agreement dated as of             , 2013 (the “Investor Rights
Agreement”) among Global Brass and Copper Holdings, Inc. and the other parties
thereto, as the same may be amended from time to time. Capitalized terms used,
but not defined, herein shall have the meaning ascribed to such terms in the
Investor Rights Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Investor Rights Agreement as of the date hereof and shall have all
of the rights and obligations of a “Stockholder” thereunder as if it had
executed the Investor Rights Agreement. The Joining Party hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Investor Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:             ,             

 

[NAME OF JOINING PARTY] By:  

 

  Name:   Title: Address for Notices:



--------------------------------------------------------------------------------

SCHEDULE 1

KPS Parties

KPS Special Situations Fund II, L.P.

KPS Special Situations Fund II (A), L.P.

KPS Special Situations Fund III, L.P.

KPS Special Situations Fund III (A), L.P.

 

36



--------------------------------------------------------------------------------

SCHEDULE 2

Plan of Distribution

A selling stockholder may also enter into hedging and/or monetization
transactions. For example, a selling stockholder may:

 

(a) enter into transactions with a broker-dealer or affiliate of a broker-dealer
or other third party in connection with which that other party will become a
selling stockholder and engage in short sales of the common stock under this
prospectus, in which case the other party may use shares of common stock
received from the selling stockholder to close out any short positions;

 

(b) itself sell short common stock under this prospectus and use shares of
common stock held by it to close out any short position;

 

(c) enter into options, forwards or other transactions that require the selling
stockholder to deliver, in a transaction exempt from registration under the
Securities Act, common stock to a broker-dealer or an affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
publicly resell or otherwise transfer that common stock under this prospectus;
or

 

(d) loan or pledge common stock to a broker-dealer or affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus.

 

37